Exhibit 10.1
 
FORM OF
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) is made and entered into as of March
11, 2016 by and between Code Rebel Corporation, a Delaware corporation (the
“Company”), and each of the undersigned stockholders of the Company, set forth
on Schedule A hereto (each a “Stockholder” and, collectively the
“Stockholders”), each acting severally and not jointly.
 
WITNESSETH:
 
WHEREAS, the Company, CR Acquisition Corporation, a Delaware corporation and
wholly-owned subsidiary of the Company (“Merger Sub”), and Aegis Identity
Software, Inc., a Delaware corporation (“Aegis”), have entered into that certain
Agreement and Plan of Merger dated as of even date herewith (as modified,
amended or supplemented from time to time, the “Merger Agreement”), which
provides for, among other things, the merger of Merger Sub with and into Aegis
(the “Merger”), whereupon the separate corporate existence of Merger Sub shall
cease and Aegis shall continue as the surviving corporation and pursuant to
which all of the outstanding shares of capital stock of Aegis shall be converted
or be cancelled into shares of the Company;
 
WHEREAS, as of the date hereof, each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the number of Common Shares (as defined below) set forth
opposite the name of such Stockholder on Schedule A hereto;
 
WHEREAS, the Board of Directors of the Company (the “CR Board”) has, prior to
the execution of this Agreement, approved this Agreement and the transactions
contemplated hereby; and
 
WHEREAS, Aegis has provided that the execution and delivery of this Agreement is
a condition precedent and material inducement to the willingness of the Aegis to
enter into the Merger Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below intending
to be legally bound, the parties hereto agree as follows:


1.           Certain Definitions. All capitalized terms that are used but not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:
 
“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person; for purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Common Shares” shall mean, with respect to any Stockholder: (i) all shares of
common stock, par value $0.0001 per share, of the Company (“Company Common
Stock”), all of the stock options of the Company granting rights to purchase any
shares of the Company Common Stock (“Company Stock Options”), all of the
restricted stock of the Company (“Company Restricted Stock”) and all other
rights to purchase Company Common Stock, in each case, held by such Stockholder
as of the date hereof; and (ii) all additional shares of Company Common Stock,
Company Stock Options and rights to purchase Company Common Stock, of which such
Stockholder acquires ownership during the period from the date of this Agreement
through the Expiration Date (including by means of purchase, dividend,
distribution, stock split, split-up, merger, consolidation, reorganization,
recapitalization, combination, exchange or similar transaction or issued upon
the exercise of any warrants or options, the vesting or settlement of Company
Restricted Stock or the conversion of any convertible securities or otherwise).
 
 
-1-

--------------------------------------------------------------------------------

 
 
 “Expiration Date” shall mean the earlier to occur of: (i) the termination of
the Merger Agreement in accordance with the terms thereof; (ii) such date and
time as the Merger shall become effective in accordance with the terms and
provisions of the Merger Agreement; and (iii) the date of any material
modification, waiver or amendment to any provision of the Merger Agreement that
reduces the amount, changes the form or otherwise adversely affects, in any
disproportionate and material respect, the merger consideration payable to any
Stockholder as a result of the Merger, without the written consent of such
Stockholder.
 
“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or governmental entity.
 
“Takeover Proposal” means a proposal or offer, or indication of interest in
making a proposal or offer, from any Person (other than a party to the Merger
Agreement) relating to any (a) direct or indirect acquisition of equity or
assets of the specified party equal to fifty percent (50%) or more of the fair
market value of such party’s consolidated assets or to which fifty percent (50%)
or more of such party’s net revenues or net income on a consolidated basis are
attributable, (b) direct or indirect acquisition of fifty percent (50%) or more
of the voting equity interests of such party, (c) tender offer or exchange offer
that if consummated would result in any Person beneficially owning (within the
meaning of Section 13(d) of the Exchange Act) fifty percent (50%) or more of the
voting equity interests of such party, (d) merger, consolidation, other business
combination or similar transaction involving such party, pursuant to which the
holders of shares of such party immediately prior to such transaction own, in
the aggregate, less than eighty percent (80%) of the outstanding voting power of
the surviving or resulting entity in such transaction immediately after the
consummation thereof; provided that the consummation of the transactions
contemplated by such proposal or offer are conditioned on the termination of the
Merger Agreement, or (e) liquidation or dissolution (or the adoption of a plan
of liquidation or dissolution) of such party or the declaration or payment of an
extraordinary dividend (whether in cash or other property) by such party.
 
“Transfer” A Person shall be deemed to have effected a “Transfer” of a Common
Share if such Person, directly or indirectly: (i) sells, issues, pledges,
encumbers, assigns, grants an option with respect to, transfers, tenders or
otherwise disposes of such Common Shares or any interest in such Common Shares
in any manner, for or without consideration; or (ii) enters into an agreement or
commitment providing for the sale of, issuance of, pledge of, encumbrance of,
assignment of, grant of an option with respect to, transfer of, tender of or
other disposition of such Common Shares or any interest therein in any manner,
for or without consideration, provided, that, for the avoidance of doubt,
“Transfer” does not include granting a proxy or voting or consent instructions
with respect to any matter other than those specified in clauses (i) through
(iv) of Section 3(a).
 
2.           Transfer of Common Shares.
 
(a)           Transfer Restrictions. During the term of this Agreement and
subject to Section 2(c), no Stockholder shall Transfer (or cause or permit the
Transfer of) any Common Shares (or enter into any agreement or arrangement
relating to the Transfer of any Common Shares) except to the Company or with the
Company’s prior written consent. Any Transfer, or purported Transfer, of Common
Shares in breach or violation of this Agreement shall be void and of no force or
effect and each Stockholder acknowledges that the Company will not register or
permit the registration of or otherwise facilitate or effect any such Transfer.
 
(b)           Transfer of Voting Rights. Without limiting the generality of
Section 2(a), each Stockholder agrees not to deposit (or cause or permit the
deposit of) any Common Shares in a voting trust or grant any proxy or enter into
any voting agreement or similar agreement with respect to any of the Common
Shares or otherwise take any similar action in contravention of the obligations
of each Stockholder under this Agreement.

 
-2-

--------------------------------------------------------------------------------

 

(c)           Permitted Transfers. Nothing in this Section 2 shall prohibit a
Transfer of Common Shares by a Stockholder (i) to any member of such
Stockholder’s immediate family, or to a trust for the benefit of such
Stockholder or any member of such Stockholder’s immediate family, (ii) by will
or operation of law or upon the death of such Stockholder, (iii) in connection
with or for the purpose of personal tax-planning or estate-planning, (iv) to
Affiliates of such Stockholder, (v) for charitable purposes or as charitable
gifts or donations, or (vi) pursuant to any Rule 10b5-1 plan in effect as of the
date of this Agreement; provided, however, that a Transfer referred to in
subclauses (i) through (v) of this Section 2(c) shall be permitted only if, as a
precondition to such transfer, the transferee agrees in writing to be bound by
all of the terms of this Agreement. In addition, notwithstanding anything in
this Agreement to the contrary, a Stockholder may make: (A) with respect such
Stockholder’s Company Stock Options, Transfers of the underlying Company Shares
to the Company (or cancellations) in payment of the exercise price of such
Stockholder’s Company Stock Options, and (B) with respect to such Stockholder’s
Company Stock Options or Company Restricted Stock, (x) Transfers or
cancellations of the underlying Common Shares to the Company in order to satisfy
taxes applicable to the exercise of such Stockholder’s Company Stock Options or
(y) Transfers or cancellations of the Common Shares or Company Restricted Stock
to the Company in order to satisfy taxes applicable to the vesting or settlement
of such Stockholder’s Company Restricted Stock.
 
3.           Agreement to Vote Common Shares.
 
(a)           At every meeting of the stockholders of the Company, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of the Company, each Stockholder (in such
Stockholder’s capacity as such), to the extent not so voted by the Person(s)
appointed under a proxy, shall, or shall cause the holder of record on any
applicable record date to, vote all Common Shares as to which such Stockholder
has sole or shared voting power and entitled to vote or act by written consent:
 
(i)              in favor of (A) the adoption of the Merger Agreement and any
other matter that must be approved by the stockholders of the Company in order
for the transactions contemplated by the Merger Agreement to be consummated and
(B) any adjournment, recess, delay or postponement recommended by the Company
(and not publicly opposed by the Company) with respect to any stockholder
meeting with respect to the Merger Agreement;
 
(ii)              against approval of any proposal made in opposition to, made
in competition with, or that would reasonably be expected to result in a breach
of, the Merger Agreement, the Merger or any other transactions contemplated by
the Merger Agreement;
 
(iii)              against any of the following actions (other than those
actions in furtherance of the Merger and the Merger Agreement): (A) any merger,
consolidation, business combination, sale of assets, reorganization or
recapitalization of or involving the Company or any of the Company’s
subsidiaries; (B) any sale, lease or transfer of all or substantially all of the
assets of the Company or any of the Company’s subsidiaries; (C) any
reorganization, recapitalization, extraordinary dividend, dissolution,
liquidation or winding up of the Company or any of the Company’s subsidiaries;
(D) any material change in the capitalization of the Company or any of the
Company’s subsidiaries, or the corporate structure of the Company or any of the
Company’s subsidiaries; (E) any Takeover Proposal with respect to the Company;
(F) any other action that is intended, or would reasonably be expected, to
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any other transactions contemplated by the Merger Agreement; and
 
(iv)              in favor of the following actions: (A) the appointment of the
slate of directors that are nominated by the nominating and corporate governance
committee of the CR Board; (B) the ratification of the appointment of Lichter,
Yu and Associates, Inc. as the Company’s independent registered public
accounting firm for the audit of the 2016 fiscal year; (C) the amendment and
restatement of the charter and bylaws of the Company to the extent contemplated
by the Merger Agreement; and (D) the amendments, if any, to the 2014 Code Rebel
Equity Incentive Plan proposed by the CR Board.
 
 
-3-

--------------------------------------------------------------------------------

 

(b)           Each Stockholder shall retain at all times the right to vote its
Common Shares in its sole discretion and without any other limitation on those
matters other than those set forth in Section 3(a) that are at any time or from
time to time presented for consideration to the Company’s stockholders
generally.
 
(c)           Each Stockholder hereby represents and warrants to the Company
that any proxies heretofore given by it in respect of its Common Shares are not
irrevocable, that any such proxies have heretofore been effectively revoked, and
that written notice of revocation of such proxies has been delivered to any such
proxy holders.
 
(d)           Each Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with the terms of this Section 3.
 
4.           Agreement Not to Exercise Appraisal Rights.  Each Stockholder shall
not exercise, and hereby irrevocably and unconditionally waives, any statutory
rights (including under Section 262 of the DGCL) to demand appraisal of any
Common Shares that may arise in connection with the Merger or the Merger
Agreement.
 
5.           Directors and Officers.  It is understood that each Stockholder
enters into this Agreement solely in such Stockholder’s capacity as a
stockholder of the Company. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall be construed as preventing or
limiting a Stockholder or affiliate of a Stockholder, who is a director or
officer of the Company, from taking (or omitting to take) any action in such
capacity or fulfilling the obligations of such office, including by performing
the obligations required by the fiduciary obligations of such Person, in each
case, in his or her capacity as a director or officer of the Company. For the
avoidance of doubt, nothing in this Agreement shall modify any rights or
obligations under the Merger Agreement.
 
6.           Representations and Warranties of the Stockholders. Each
Stockholder hereby covenants, represents and warrants to the Company, severally
and not jointly, and solely as to itself and its Common Shares, as follows:
 
(a)           Ownership. Such Stockholder: (i) is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of, and is the record owner of the
Common Shares set forth opposite such Stockholder’s name on Schedule A hereto,
free and clear of any and all liens, proxies, voting trusts or agreements,
options, rights, understandings or arrangements or any other encumbrances
whatsoever on title, transfer, or exercise of any rights of a stockholder in
respect of such Common Shares (collectively, “Encumbrances”) except for
restrictions on Transfer under the Securities Act of 1933, as amended, or
Encumbrances arising hereunder; (ii) does not own as of the date hereof, of
record or beneficially, any shares of capital stock of the Company (or rights to
acquire any such shares) other than the Common Shares set forth on Schedule A
hereto; and (iii) has the sole right to vote, dispose of and exercise and holds
sole power to issue instructions with respect to the matters set forth in this
Agreement, sole power to demand appraisal rights and sole power to agree to all
of the matters set forth in this Agreement with respect to all of such
Stockholder’s Common Shares, with no limitations, qualifications or restrictions
on such rights, subject to applicable federal securities laws and the terms of
this Agreement.
 
(b)           Power; Binding Agreement.  Such Stockholder has the legal capacity
and all requisite power and authority to execute and deliver this Agreement, to
perform such Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby. The Stockholder has duly executed and
delivered this Agreement.  In the case of a Stockholder that is not a natural
person, the execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby have been duly and validly authorized by such Stockholder,
and no other actions on the part of such Stockholder are necessary to authorize
the execution and delivery by such Stockholder of this Agreement and the
consummation by such Stockholder of the transactions contemplated hereby.
Assuming that this Agreement constitutes a valid and binding obligation of the
Company, this Agreement constitutes a valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except that such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
applicable laws affecting or relating to creditors’ rights generally and is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).

 
-4-

--------------------------------------------------------------------------------

 

(c)           No Conflicts. None of the execution and delivery by such
Stockholder of this Agreement, the performance by such Stockholder of its
obligations hereunder or the consummation by each Stockholder of the
transactions contemplated hereby will: (i) result in a violation or breach of,
or constitute (with or without notice or lapse of time or both) a default under,
or conflict with (A) in the case of a Stockholder that is not a natural person,
any provisions of the organizational documents of such Stockholder or (B) any
agreement to which such Stockholder is a party or by which such Stockholder’s
Common Shares are bound, or (ii) violate, or require any consent, approval, or
notice under, any provision of any judgment, order or decree that is applicable
to such Stockholder or any of such Stockholder’s Common Shares (other than
filings required pursuant to the Exchange Act), except, in the case of clauses
(i) or (ii) of this Section 6(c), as would not reasonably be expected, either
individually or in the aggregate, to impair the ability of such Stockholder to
perform its obligations hereunder on a timely basis.
 
(d)           Absence of Litigation. As of the date hereof, there is no action,
arbitration, claim, proceeding, suit or investigation pending or, to the
knowledge of such Stockholder, threatened against such Stockholder before or by
any governmental authority, except as would not reasonably be expected, either
individually or in the aggregate, to impair the ability of such Stockholder to
perform its obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.
 
7.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Stockholders as follows:
 
(a)           Power; Binding Agreement. The Company has the legal capacity and
all requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company, and, assuming this Agreement constitutes a valid and
binding obligation of each Stockholder, constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar applicable
laws affecting or relating to creditors’ rights generally and is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).
 
(b)           No Conflicts. The execution, delivery, and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
conflict with (A) any provisions of the organizational documents of the Company
or (B) any contract to which the Company is a party or by which the Company’s
assets may be bound, or (ii) violate, or require any consent, approval, or
notice under, any provision of any judgment, order or decree that is applicable
to the Company (other than filings required pursuant to the Exchange Act),
except, in the case of clauses (i) or (ii) of this Section 7(b), as would not
reasonably be expected, either individually or in the aggregate, to impair the
ability of the Company to perform its obligations hereunder on a timely basis.
 
8.           Certain Restrictions.  Each Stockholder agrees, while this
Agreement is in effect, (a) not to take, or agree or commit to take, any action
that would reasonably be expected to make any representation or warranty of such
Stockholder contained in this Agreement inaccurate in any respect as of any time
during the term of this Agreement and (b) to take all reasonable action
necessary to prevent any such representation or warranty from being inaccurate
in any respect at any such time.
 
9.           Disclosure.  Each Stockholder shall permit the Company to publish
and disclose in all documents and schedules filed with the Securities and
Exchange Commission or other applicable authority, and any press release or
other disclosure document that the Company reasonably determines to be necessary
or desirable in connection with the Merger and any transactions related to the
Merger, such Stockholder’s identity and ownership of Common Shares and the
nature of such Stockholder’s commitments, arrangements and understandings under
this Agreement.

 
-5-

--------------------------------------------------------------------------------

 

10.           No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in the Company any direct or indirect ownership or incidence
of ownership of or with respect to any Common Shares. Except as provided in this
Agreement, all rights, ownership and economic benefits relating to the Common
Shares shall remain vested in and belong to each Stockholder.
 
11.           Further Assurances. Subject to the terms and conditions of this
Agreement, upon the request of the Company, each Stockholder shall execute and
deliver any additional documents and take, or cause to be taken, all actions,
and do, or cause to be done, all things as may reasonably be deemed by the
Company to be necessary or desirable to fulfill such Stockholder’s obligations
under this Agreement.
 
12.           Stop Transfer Instructions. At all times commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Date, in furtherance of this Agreement, each Stockholder shall, and hereby does
authorize and instruct the Company or its counsel to notify the Company’s
transfer agent that, from the date hereof until the Expiration Date, subject to
the terms hereof, there is a stop transfer order with respect to all of the
Common Shares of such Stockholder (and that this Agreement places limits on the
voting and transfer of such Common Shares until the Expiration Date).
 
13.           Termination. This Agreement, and all rights and obligations of the
parties hereunder and thereunder, shall terminate and shall have no further
force or effect as of the Expiration Date. Notwithstanding the foregoing,
nothing set forth in this Section 13 or elsewhere in this Agreement shall
relieve any party hereto from liability, or otherwise limit the liability of any
party hereto, for any material breach of this Agreement prior to such
termination. This Section 13 shall survive any termination of this Agreement.
 
14.           Miscellaneous.
 
(a)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. Upon such a determination, the parties agree to negotiate in good
faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible in an acceptable manner, in order that the
substance of this Agreement be consummated as originally contemplated to the
fullest extent possible.
 
(b)           Binding Effect and Assignment.  Neither this Agreement nor any of
the rights, interests or obligations of the parties hereunder may be assigned by
any of the parties (whether by operation of law or otherwise) without the prior
written consent of the other parties, except that the Company may assign, in its
sole discretion and without the consent of any other party, any or all of its
rights, interests and obligations hereunder to one or more direct or indirect
wholly owned subsidiaries of the Company. Subject to the preceding sentence,
this Agreement and all of the provisions hereof shall be binding upon, inure to
the benefit of and be enforceable by, the parties hereto and their respective
successors and permitted assigns and the provisions of this Agreement are not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder
 
(c)           Amendments.  This Agreement may be amended by the parties hereto
only by an instrument in writing signed on behalf of each of the parties hereto.
 
(d)           Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that the Company shall be irreparably harmed and that there shall be
no adequate remedy at law for a violation of any of the covenants or agreements
of any Stockholder set forth herein. Therefore, it is agreed that, in addition
to any other remedies that may be available to the Company upon any such
violation at law or in equity, the Company shall have the right to enforce such
covenants and agreements by specific performance, injunctive relief or by any
other means available to the Company at law or in equity, without the
requirement of posting a bond or other security.
 
 
-6-

--------------------------------------------------------------------------------

 

(e)           Attorney Fees.  In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision of this Agreement is validly
asserted as a defense, the successful party shall be entitled to recover its
actual attorneys’ fees and all disbursements in addition to any other available
remedy.
 
(f)           Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (i) on the fifth business day after
dispatch by registered or certified mail, (ii) on the next business day if
transmitted by national overnight courier, or (iii) on the date delivered if
sent by email (provided confirmation of email receipt is obtained), in each case
as follows:
 
If to the Company, to:
 
Code Rebel Corporation
77 Ho’okele Street, Suite 102
Kahului, Hawaii 96732
Attn: Arben Kryeziu, Chief Executive Officer
Email:  Arben@coderebel.com
 
with a copy to (which shall not constitute notice):
 
Herrick, Feinstein LLP
Two Park Avenue
New York, New York  10016
Attention:  Richard M. Morris, Esq.
Email: RMorris@Herrick.com
 
If to any Stockholder, to the address set forth next to such Stockholder’s name
on the relevant signature page hereto or as provided by such Stockholder to the
Company.


(g)           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(h)           No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
of this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.
 
(i)           No Third Party Beneficiaries. This Agreement is not intended to
and shall not confer any rights or remedies upon any Person other than the
parties hereto.
 
(j)           Governing Law. This Agreement and any action arising out of or
related hereto or to the Merger or to the inducement of any party hereto to
enter into this Agreement (whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise) shall be
governed by and construed in accordance with the laws of the State of Delaware,
including all matters of construction, validity, and performance, without regard
to the conflicts of law rules of such State that would refer a matter to the
laws of another jurisdiction.

 
-7-

--------------------------------------------------------------------------------

 

(k)           Consent to Jurisdiction.
 
(i)              The parties hereto agree that any action seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the
Chancery Court of the State of Delaware and any state appellate court therefrom,
or, if no such state court has proper jurisdiction, the Federal District Court
for the District of Delaware and any appellate court therefrom.  Each Party
hereby irrevocably submits to the exclusive jurisdiction of each such court in
respect of any legal or equitable action arising out of or relating to this
Agreement or the transactions contemplated hereby, or relating to enforcement of
any of the terms of this Agreement, and hereby waives, and agrees not to assert,
as a defense in any such action, any claim that it is not subject personally to
the jurisdiction of such court, that the action is brought in an inconvenient
forum, that the venue of the action is improper or that this Agreement or the
transactions contemplated hereby may not be enforced in or by such courts.  Each
Party agrees that notice or the service of process in any action arising out of
or relating to this Agreement or the transactions contemplated hereby shall be
properly served or delivered if delivered in the manner contemplated by Section
14(e) or in any other manner permitted by applicable law.
 
(l)           Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(m)           Rules of Construction. Each of the parties hereto acknowledge that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement. Consequently, in the event
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.
 
(n)           Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the parties and their Affiliates, or any of them, with respect to
the subject matter hereof.
 
(o)           Interpretation.
 
(i)              Whenever the words “include,” “includes” or “including” are
used in this Agreement they shall be deemed to be followed by the words “without
limitation.”
 
(ii)              The article and section headings contained in this Agreement
are for reference purposes only and shall not in any way affect or be deemed to
affect the meaning or interpretation of this Agreement.
 
(iii)              Words describing the singular number shall be deemed to
include the plural and vice versa, and words denoting any gender shall be deemed
to include all genders.
 
(p)           Expenses. Except as expressly provided for herein, all fees, costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs and
expenses.
 
(q)           Attorneys’ Fees. In any action at law or suit in equity to enforce
this Agreement or the rights of any of the parties hereunder, the prevailing
party in such action or suit shall be entitled to receive reimbursement for all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred in
such action or suit.
 

 
-8-

--------------------------------------------------------------------------------

 

(r)           Counterparts; Transmission of Signatures. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Signatures to this Agreement transmitted by electronic mail in PDF
form, or by any other electronic means designed to preserve the original graphic
and pictorial appearance of a document, will be deemed to have the same effect
as physical delivery of the paper document bearing the original signatures.
 
 
[Remainder of Page Intentionally Left Blank]

 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.
 

     
CODE REBEL CORPORATION
   
By:
   
Name:
   
Title:
   




[Signature Page - CR - Voting Agreement]
 
 

--------------------------------------------------------------------------------

 


STOCKHOLDER
 
 
_______________________________
[Stockholder]
 
 
 
 
[Signature Page - CR - Voting Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Common Shares Held by Stockholders
 
 
Name and Address of Stockholder
 
Company
Common Stock
[Stockholder name and address]
[Number of Common Stock]
                                   
Total
 



